Citation Nr: 1647026	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  10-16 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disorder, to include as secondary to the service-connected right shoulder sprain and cervical spine degenerative disc disease with secondary neck strain.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1984 to February 1988.

This case comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  This case was most previously before the Board in November 2015.

In July 2012, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain compliance with a prior remand that requested an examination that provided a supporting rationale.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Barr v. Nicholson, 21 Vet App 303 (2007) (holding that when VA undertakes to provide the Veteran with an examination, it must insure the examination is adequate); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ((holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions). 

In a March 2015 remand, the Board directed that an addendum opinion be obtained that addressed both causation and aggravation of the thoracolumbar spine disorder by service-connected disabilities.  Although a July 2015 opinion was obtained, it did not provide any supporting explanation for the aggravation opinion.  Accordingly, remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment on and after October 28, 2015.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative (if any).

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative (if any).

3.  After any additional records are associated with the claims file, obtain an addendum opinion from the examiner who provided the July 2015 opinion (GT, MD).  If that examiner is unavailable, another similarly qualified examiner may provide the opinion, but not the examiner who provided the April 2013, December r2013, and September 2014 opinions.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that the Veteran's thoracolumbar spine disorder was aggravated by his service-connected right shoulder sprain and cervical spine degenerative disc disease with secondary neck strain.

4.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative (if any).  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




